BUCK, J. (dissenting).
I do not concur in the result declared in the majority opinion, although there are some things there said to which I yield my assent. But I am of the opinion that in this case the writ should issue. I cannot but think that the public interests require that the question involved should be tried and determined, and that the wish or opinion of no one person or officer should stand in the way of its early adjudication by the highest tribunal in the state. Technical objections which keep a person in office in violation of a constitutional provision are obnoxious to the people generally.
Taking the record as it now stands, and from what argumentative light has thus far been thrown upon the subject, it seems to me that *115Mr. Dahl, a member of the Minnesota legislature, is now holding another office, which is prohibited by article 4, § 9, of the constitution. The continued violation of this constitutional provision for many years led to the decision in the case of State v. Sutton, 63 Minn. 147, 65 N. W. 262, and it was generally believed and expected that when that decision was filed such violations of the constitution would cease. But the practical effect of the majority opinion is to nullify the doctrine there laid down, and to deny to the people of this state the right to know by a judicial determination whether an officer whom they are taxed to pay is holding an office in direct violation of a constitutional prohibition. To my mind, there is no force in the reasoning of the majority opinion that because the office is clerical and confidential in its character between the judge making the appointment and the reporter, and that the petitioner asserts no invasion of his personal rights, therefore we ought, in the exercise of a sound judicial discretion, to refuse leave to file the information. The reporter is a sworn public officer. His acts are, or should be, public. He has no right to make any other than public records, and for the benefit of the public and parties by whom he is paid. I think that a citizen and taxpayer, even if he has no personal interest in the office, should be permitted to file the information.